Citation Nr: 1452463	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from March 1958 to February 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), that denied service connection for left ear hearing loss. 

In March 2013, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with the claims file.

In December 2013, the Board decided the claim now on appeal and remanded the issue of service connection for right ear hearing loss to the RO for further development.  The Veteran appealed the Board's December 2013 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Partial Remand which vacated the December 2013 Board decision to the extent that it denied service connection for left ear hearing loss.  The issue is now returned to the Board.  It is noted that the issue of service connection for right ear hearing loss has not yet been re-certified to the Board following the previously requested development.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court, in August 2014, adopted the parties Joint Motion for Partial 
Remand.  In the Joint Motion, the parties argued that the Board relied upon an inadequate VA medical examination report dated in February 2011.  Specifically, the February 2011 VA audiological examiner had noted that the Veteran had service entrance audiological evaluation on April 30, 1958, that had revealed normal hearing in the left ear.  The examiner also reported that Veteran's discharge
February 16, 1960, discharge examination had revealed normal hearing in the left ear, thus concluding that hearing loss in the left ear had been documented to be within normal limits throughout service with no shift in hearing.

However, the parties agreed that the February 2011 VA audiological examiner relied upon an incorrect fact in rendering the etiology opinion.  In this regard, audiological measurements were not conducted at the time of the separation examination as reported by the VA examiner, but rather, there was a notation on the discharge examination form that the test results were from a May 17, 1958, examination, not from any audiological examination performed on February 16, 1960.

Because the February 2011 VA examiner relied on inaccurate facts,
the opinion is considered inadequate.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, a remand is warranted for a new etiological opinion based upon the correct facts.

Additionally, in correspondence received in October 2014, the Veteran requested that his case be remanded so that he may submit additional evidence in support of his claim.  As such, on remand, the Veteran may submit any additional argument or evidence in support of his claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the appellant for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted left ear hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing 
loss disability of the left ear as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



